*336The following opinion was filed December 13, 1921:
Jones, J.
(dissenting). It was expressly provided that the conditions on the back of the contract were a part of it. These provisions'were clear and explicit, without any ambiguity, and by their terms the payment became due in sixty days. Detailed provisions were made for discounts of different amounts depending on the dates of payment. We cannot agree that this definite and unambiguous language of the contract is changed by the words “two per cent, discount fifteen days from date of invoice.” This clause is not necessarily inconsistent with the others. We construe it as merely having the effect of emphasizing the privilege, fully stated in the other clause, of taking the discount if prompt payment should be made.
It was only by taking judicial notice of an alleged custom of trade that the short clause on the face of the contract meant that payment was due in fifteen days that'the trial court could reach the conclusion arrived at. Such a custom is asserted by respondent and as confidently denied by appellant. The contract was prepared by respondent, and if there was any ambiguity it should not be construed in its favor. This familiar rule applies with peculiar force when, as here, a construction is urged which operates as a hardship, almost a penalty, to the other party. In view of the definite and unambiguous language in the clause fully expressing the terms of the agreement, I am convinced that if respondent’s counsel relied on a custom nullifying such terms it was incumbent on them to prove it.
, I do not think that the. conclusion of the trial court referred to in the opinion can be treated as a finding of fact in any way controlling our action, for two reasons. In the first place it was not made as a finding of fact; in the second place there was no conflict in the evidence, and the conclusion reached'by the court was based wholly on documentary evidence and was properly called a conclusion of law.
*337It is my view that the contract became binding on both parties when made; that it was definite and certain, and could not be changéd to the serious detriment of appellant without its consent. It seems to me very clear that there was nothing in the subsequent correspondence which changed the contract, or which can be regarded as a construction by the parties modifying its plain language.
I am authorized to state that Mr. Justice Eschweiler and Mr. Justice Owen concur in the foregoing dissenting opinion. •